          Case 20-12456-JTD    Doc 354-3   Filed 11/07/20   Page 1 of 2




                                   EXHIBIT C

                      ORGANIZATIONAL CHART OF THE DEBTORS




DOCS_LA:332991.14 76136/002
                                                                    Case 20-12456-JTD                                        Doc 354-3                        Filed 11/07/20                                Page 2 of 2




Ruby Tuesday                                                                                                    RTI Investment
                                                                                                                Company, LLC
                                                                                                                 (Delaware) (D)
                                                                                                                                            Strategic Financial
                                                                                                                                          Intermediation II, LLC
                                                                                                                                               (Delaware) (P)
                                                                                                                                                                           NRD RT Holdings, LLC
                                                                                                                                                                              (Delaware) (C)



                                                                                                       Common                      Preferred Non-                   Common Non-
                                                                                                       Voting ($42m)               Voting ($10m)                    Voting ($9m)


                                                                                                                                        RTI Holding Company, LLC
                                                                                                                                             (Delaware) (C) (1)



                                                                                                                                              Ruby Tuesday, Inc.
                                                                                                                                               (Georgia) (C) (2)




                                                                                                                                                                                    RT Long               RT New
                                                                                         Ruby                   RT             RT Restaurant             RT New York                 Island               England         RT Denver
                                                                                      Tuesday,             Distributing,                                   Franchise,              Franchise,            Franchise,       Franchise,
                                                                                         LLC                   LLC             Services, LLC                  LLC                                                            L.P.
                                                                                                                               (Delaware) (5)                                         LLC                   LLC
                                                                                    (Delaware) (3)        (Tennessee) (4)                                (Delaware) (6)          (Delaware) (7)                         (Delaware) (9)
                                                                                                                                                                                                       (Delaware) (8)




                                                                                                                                                                     RT One                   RT One
                                                                                                                                  RT FL Gift                         Percent                 Percent                                                   RT Florida
                                                             RTBD, LLC                                                            Cards, Inc.                                             Holdings, LLC                                                Equity, LLC
                                                                                                                                                                    Holdings II,
                                                             (Delaware)                                                            (Florida)                                                                                                           (Delaware)
                                                                                                                                                                       LLC                (Delaware) (13)
                                                                (10)                                                                 (11)                                                                                                                 (14)
                                                                                                                                                                  (Delaware) (12)



                                         RT Franchise                                                     RT Omaha                                                RT Las Vegas                          RT                                                                   RT South
  RT Kentucky                                                    RT New             RT Finance,                                      RT
                                         Acquisition,                                                      Holdings,                                    1%         Franchise,                      Indianapolis 1%                 RT Tampa                          99%       Florida
   Restaurant                                                  Hampshire               LLC                                      Minneapolis                                         99% 99%                                1%                    99%                                         1%
                                             LLC               Restaurant                                    LLC                                                      LLC                           Franchise,                     Franchise,                                Franchise,
  Holdings, LLC              1%                                                     (Delaware)                                 Holdings, LLC
  (Delaware) (15)                       (Delaware) (16)       Holdings, LLC                               (Delaware)                                               (Delaware)                          LLC                            L.P.                                       L.P.
                                                             (Delaware) (17)            (18)                                   (Delaware) (20)
                                                                                                             (19)                                                     (21)                        (Delaware) (22)                (Delaware) (23)                           (Delaware) (24)

               99%                                                                  99%                   50%                     50%                                                                                                                                      RT West Palm
                                                                                                                                                                                    99%           RT St. Louis
                                                            RT Michigan                                                                                       RT Michiana                                         50%      1%     RT Orlando    99%                  99%       Beach
                                                                                                         RT Omaha                   RT                  1%                                         Franchise,                                                                                1%
                                        RT Detroit           Franchise,         RT Southwest                                   Minneapolis                    Franchise, LLC              50%                                   Franchise, L.P.                            Franchise, L.P.
               RTTA, LP                                                                                  Franchise,                                                                                   LLC
                                     Franchise, LLC             LLC               Franchise,                                    Franchise,                      (Delaware)                                                      (Delaware) (33)                            (Delaware) (34)
                                                                                                            LLC                                                    (31)                         (Delaware) (32)
              (Texas) (25)           (Delaware) (26)                                 LLC                                           LLC
                                                             (Delaware)
                                                                                (Delaware) (28)        (Delaware) (29)        (Delaware) (30)
                                                                (27)

                                                                                       1%                                                                           RT KCMO                         RT Western
                                                                                                          50%                     50%                                               50% 50%
                                                                                                                                                        50%         Franchise,                       Missouri     50%
                                                                                                                                                                       LLC                          Franchise,
                               RTTT,                                                                                                                                (Delaware)                         LLC
                                LLC                                                                                                                                    (36)                       (Delaware) (37)                                         *RT                *Ruby               *Ruby
                              (Texas)                                                                                                                                                                                                                  Jonesboro           Tuesday of          Tuesday of
                                (35)                                                                                                                                                                                                                      Club             Bryant, Inc.       Russellville,
                                                                                                                                                                                                                                                       (Arkansas)                                 Inc.
                                                                                                                                                                                                                                                                           (Arkansas)
                                                                                                                                                                                                                                                          (49)
                              RTT Texas,                                                                                                        Ruby Tuesday                                                                                                                  (50)           (Arkansas) (51)
                                                                    *Ruby Tuesday                                           Ruby Tuesday                            Ruby Tuesday Ruby Tuesday              Ruby           Ruby
                             Inc. (Texas)             *RT of                            RT of Carrol     RT of Maryland,                         of Columbia,
                                                                      of Salisbury,                                          of Allegany                             of Frederick, of Linthicum,        Tuesday of      Tuesday of
                                 (38)             Fruitland, Inc.                       County, LLC            LLC                                    Inc.                                                                                               *NOTE: Not owned by RT Western Missouri
                                                                          Inc.                                               County, Inc.                                 Inc.          Inc.               Marley       Pocomoke
                                                  (Maryland) (39)                        (Maryland)      (Maryland) (42)                        (Maryland) (44)                                                                                           Franchise, LLC, but RT Western Missouri
                                                                     (Maryland) (40)                                        (Maryland) (43)                           (Maryland)    (Maryland)          Station, Inc.    City, Inc.
                                                                                            (41)                                                                          (45)          (46)                                                                Franchise, LLC is delegate member.
                                                                                                                                                                                                         (Maryland)     (Maryland)
                                                                                                                                                                                                            (47)            (48)
                                                    *NOTE: Not owned by RTIH,
                                                    but RTI is holder of executed
                                                          voting proxies.
